Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/06/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-6 objected to because of the following informalities: 
“1st” and “2nd” should be reformatted to “first” and “second” 
Appropriate correction is required.
Double Patenting
Claim 1 is directed to the same invention as that of claim 1 of commonly assigned U.S. Patent No. 11,351,541. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,351,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,351,541 (hereinafter Lin’541) teaches the claimed invention of the instant application.
Regarding claim 1, Lin’541 teaches a method comprising: 
engaging a well of a cartridge with a flow sensor of an instrument for operating the cartridge (engaging a well of a cartridge with a flow sensor of an instrument, the cartridge comprising – Lin’541 claim 1), the cartridge comprising: 
a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel (a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel – Lin’541 claim 1), 
the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well (the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well – Lin’541 claim 1), 
a flowcell comprising an inlet gasket (a flowcell comprising an inlet gasket in fluid communication with the center port – Lin’541 claim 1) and an outlet gasket, the flowcell operable to engage and disengage the inlet gasket with the center port and the outlet gasket with the 1st inlet; 
connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path (connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path – Lin’541 claim 1), the flow path extending through one of the flow sensor, the well channel, the rotary valve, the flowcell, the 1st and 2nd pinch valves and the syringe pump (the flow path extending through one of the flow sensor, the well channel, the rotary valve, and the flowcell – Lin’541 claim 1); 
measuring the mass flow of air through the flow path with the flow sensor (measuring the mass flow of air through the flow path with the flow sensor – Lin’541 claim 1); and 
determining if there is one of an air leak and an air blockage within the flow path (determining if there is one of an air leak and an air blockage within the flow path – Lin’541 claim 1).
However, Lin’541 claim 1 does not teach a first (1st) pinch valve comprising a 1st inlet and a 1st outlet, a second (2nd) pinch valve comprising a 2nd inlet and a 2nd outlet, a syringe pump in fluid communication with the 1st outlet and 2nd inlet, and engaging the flowcell inlet gasket with the center port of the rotary valve and the flowcell outlet gasket with the 1st inlet of the 1st pinch valve; 
Lin’541 claim 4, dependent on Lin’541 claim 1, teaches a first (1st) pinch valve comprising a 1st inlet and a 1st outlet (the 1st pinch valve comprising the 1st inlet and a 1st outlet – Lin’541 claim 4), 
a second (2nd) pinch valve comprising a 2nd inlet and a 2nd outlet (a second (2nd) pinch valve comprising a 2nd inlet and a 2nd outlet – Lin’541 claim 4), 
a syringe pump in fluid communication with the 1st outlet and 2nd inlet (a syringe pump in fluid communication with the 1st outlet and 2nd inlet – Lin’541 claim 4), and 
engaging the flowcell inlet gasket with the center port of the rotary valve and the flowcell outlet gasket with the 1st inlet of the 1st pinch valve (engaging an outlet gasket of the flowcell with a 1st inlet of a 1st pinch valve within the cartridge – Lin’541 claim 4).
Regarding claim 2, Lin’541 teaches the method of claim 1, comprising: connecting the source of pressurized air to the flow sensor prior to engaging the well to the flow sensor; extending the flow path through the flow sensor only; measuring the mass flow of air through the flow path with the flow sensor; and proceeding to engaging the well to the flow sensor only if the measured mass flow of air is equal to or greater than a first (1st) open threshold mass flow of air (see Lin’541 claim 2). 
Regarding claim 3, Lin’541 teaches the method of claim 1, comprising: rotating the rotatable port to a blocked position in the rotary valve, extending the flow path from the flow sensor to the well channel port; measuring the mass flow of air through the flow path with the flow sensor; and rotating the rotatable port to align with the well channel port only if the measured mass flow of air is equal to or less than a 1st blocked threshold mass flow of air (see Lin’541 claim 3).
Regarding claim 4, Lin’541 teaches the method of claim 1, comprising: rotating the rotatable port to align with the well channel port (rotating the rotatable port to align with the well channel port – Lin’541 claim 3); opening the 1st and 2nd pinch valves to extend the flow path through the rotary valve, the flow cell, the 1st pinch valve, the syringe pump and 2nd pinch valve; measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or greater than a 2nd open threshold mass flow of air (opening the 1st and 2nd pinch valves to extend the flow path through the rotary valve, the flow cell, the 1st pinch valve, the syringe pump and 2nd pinch valve; measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or greater than a 2nd open threshold mass flow of air - Lin’541 claim 4).
Regarding claim 5, Lin’541 teaches the method of claim 1, comprising: rotating the rotatable port to align with the well channel port (rotating the rotatable port to align with the well channel port – Lin’541 claim 3); closing the 1st pinch valve to block the flow path at the 1st inlet; measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or less than a 2nd blocked threshold mass flow of air (closing the 1st pinch valve to block the flow path at the 1st inlet if the measured mass flow of air is equal to or greater than the 2nd open threshold mass flow of air; measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or less than a 2nd blocked threshold mass flow of air – Lin’541 claim 5).
Regarding claim 6, Lin’541 teaches the method of claim 1, comprising: rotating the rotatable port to align with the well channel port (rotating the rotatable port to align with the well channel port – Lin’541 claim 3); opening the 1st pinch valve and closing the 2nd pinch valve to extend the flow path to the 2nd outlet (opening the 1st pinch valve and closing the 2nd pinch valve to extend the flow path to the 2nd outlet – Lin’541 claim 6); measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or less than a third (3rd) blocked threshold mass flow of air (measuring the mass flow of air through the flow path with the flow sensor; and determining if the measured mass flow of air is equal to or less than a third (3rd) blocked threshold mass flow of air – Lin’541 claim 6).
Regarding claim 7, Lin’541 teaches the method of claim 1, wherein the source of pressurized air is the syringe pump within the cartridge (a cartridge further comprising … a syringe pump in fluid communication with the 1st outlet and 2nd inlet – claim 4).
Regarding claim 8, Lin’541 teaches the method of claim 1, wherein the source of pressurized air is one of: a diaphragm pump within the instrument, a piston pump within the instrument (a syringe pump in fluid communication with the 1st outlet and 2nd inlet – claim 4), and a source of compressed air connected to a regulator external to the instrument.
Regarding claim 9, Lin’541 teaches the method of claim 1, comprising: rotating the rotatable port of the rotary valve using the instrument to a plurality of rotatable port positions (rotating the rotatable port of the rotary valve using the instrument to a plurality of rotatable port positions – Lin’541 claim 7), the rotatable port positions spanning across an angular width of the well channel port (the rotatable port positions spanning across an angular width of the well channel port – Lin’541 claim 7); measuring the mass flow of air through the flow path at each rotatable port position; mapping the mass flow of air relative to the rotatable port positions; and determining from the mapping the fluidic center position of the rotatable port relative to the well channel port (measuring the mass flow of air through the flow path at each rotatable port position; mapping the mass flow of air relative to the rotatable port positions; and determining from the mapping the fluidic center position of the rotatable port relative to the well channel port – Lin’541 claim 7).
Regarding claim 10, Lin’541 teaches the method of claim 9, comprising; rotating the rotatable port of the rotary valve to the plurality of rotatable port positions (rotating the rotatable port of the rotary valve using the instrument to a plurality of rotatable port positions – Lin’541 claim 7), the rotatable port positions spanning 360 degrees of rotation (the rotatable port positions spanning across an angular width of the well channel port); and determining positions of undesired fluid leak paths within the cartridge from the mapping (determining positions of undesired fluid leak paths within the cartridge from the mapping – Lin’541 claim 8).
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claim 1-10 objected to as being dependent upon a rejected base claim, but would be allowable if the nonstatutory double patenting rejection is overcome.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, an independent claim with dependent claim 2-10, is allowed because the closest prior arts on record Bohm et al (WO2015187868A2 published 12/10/2015; hereinafter Bohm), Norris (US20030012712A1 published 01/16/2003), and Sasaki et al (US20160231155A1 published 08/11/2016; hereinafter Sasaki), and Rupp et al (DE102014221499A1 published 04/28/2016; hereinafter Rupp) do not teach all the limitations of claim 1 neither individually or combined. 
Bohm teaches a system that preforms a method comprising: engaging a well (a sample-preparation region 132 – paragraph 64) of a cartridge (controlling a motor to move a valve-control component in the base instrument 102 that operably engages a movable valve in the removable cartridge 104 – paragraph 50 and Fig. 1) with a flow sensor of an instrument (a fluidic operation includes controlling the flow of fluid through the system 100 – paragraph 50), the cartridge comprising: a rotary valve (the removable cartridge 104 may include a valve assembly 120 – paragraph 65) (valve assembly 120 may also include a movable valve 123, and movable valve 123 may be similar to the rotary valve 216 – Fig. 1 and paragraphs 67-68) comprising a rotatable port (movable valve 123 has a valve body 138 that may include at least one flow channel – paragraph 67 and Figs 26-29) and a center port (a central flow port 980 – Fig. 26) (rotary valve 950 may be used as the rotary valve in various embodiments, such as the rotary valve 216 – paragraph 172). 
However, Bohm does not teach a flowcell comprising an inlet gasket and an outlet gasket, the flowcell operable to engage and disengage the inlet gasket with the center port and the outlet gasket with the 1st inlet; connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path, the flow path extending through one of the flow sensor, the well channel, the rotary valve, the flowcell, the 1st and 2nd pinch valves and the syringe pump; measuring the mass flow of air through the flow path with the flow sensor; and determining if there is one of an air leak and an air blockage within the flow path.
Norris teaches a flowcell (flowcell 400 – Fig. 4) comprising an inlet gasket (flowcell 400 generally includes a face plate 402, a gasket 404 and a backplate 406 – Fig. 4) in fluid communication with the center port (flowcell 400 is connected to a common port 1030 on the selector valve 1008 – Fig. 11) (selector valve 1008 generally is a multi-port rotary valve having a common port 1030 – paragraph 102).
However, Norris does not teach engaging a well of a cartridge with a flow sensor of an instrument for operating the cartridge, the cartridge comprising: a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel, the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well;  connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path, the flow path extending through one of the flow sensor, the well channel, the rotary valve, the flowcell, the 1st and 2nd pinch valves and the syringe pump; measuring the mass flow of air through the flow path with the flow sensor; and determining if there is one of an air leak and an air blockage within the flow path.
Sasaki teaches connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path (A thermal type mass flow meter is constituted by a passage through which process gas flows, a bypass disposed in the middle of the passage, a sensor tube which branches from the passage – paragraph 3), the flow path extending through one of the flow sensor, the well channel, the rotary valve, and the flowcell (the mass flow rate of the process gas which flows through the passage can be obtained by measuring the mass flow rate of the process gas which flows through the sensor tube – paragraph 3); measuring the mass flow of air through the flow path with the flow sensor (the mass flow rate of the process gas which flows through the sensor tube can be measured – paragraph 4); and determining if there is one of an air leak and an air blockage within the flow path (measuring a leak current between the sensor tube and the sensor wire at a room temperature – paragraph 106).
However, Sasaki does not teach engaging a well of a cartridge with a flow sensor of an instrument for operating the cartridge, the cartridge comprising: a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel, the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well; a flowcell comprising an inlet gasket and an outlet gasket, the flowcell operable to engage and disengage the inlet gasket with the center port and the outlet gasket with the 1st inlet;
Rupp teaches engaging a well (channels 104 – Fig. 1) of a cartridge (microfluidic system 102 – Fig. 1) with a flow sensor of an instrument (device 118 for detecting has a second flow sensor 402 – paragraph 53); connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path, the flow path extending through one of the flow sensor, the well channel, the rotary valve (differential pressure is provided by a pressure generator – paragraph 72), and the flowcell; measuring the mass flow of air through the flow path with the flow sensor (a flow sensor, such as a mass flow sensor for gases, is also located in the path – paragraph 72); and determining if there is one of an air leak and an air blockage within the flow path (an inlet volume flow at the inlet and an outlet volume flow at the outlet can be detected in order to check the path for leaks – paragraph 14).
However, Rupp does not teach the cartridge comprising:  a rotary valve comprising a rotatable port and a center port, the well in fluid communication with a well channel, the well channel comprising a well channel port that the rotatable port is to align to in order to receive fluid from the well, a first (1st) pinch valve comprising a 1st inlet and a 1st outlet, a second (2nd) pinch valve comprising a 2nd inlet and a 2nd outlet, a syringe pump in fluid communication with the 1st outlet and 2nd inlet, and a flowcell comprising an inlet gasket and an outlet gasket.
The references Bohm, Norris, Sasaki, and Rupp cannot be combined to show obviousness of the claimed method as a whole because of a lack of motivation to combine the elements of “a flowcell comprising an inlet gasket in fluid communication with the center port”,  the step of “connecting a source of pressurized air to the flow sensor in order to establish a mass flow of air through a flow path”, and the step of “determining if there is one of an air leak and an air blockage within the flow path”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797